 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        TAMBLE TAYLOR,                                       CASE NO. 18-cv-5622-RJB
11
                                   Plaintiff,                ORDER RENOTING PLAINTIFF’S
12              v.                                           MOTION TO AMEND
                                                             COMPLAINT AND DENYING
13      LOWE'S CORPORATION, a North                          WITHOUT PREJUDICE
        Carolina corporation, doing business in              PLAINTIFF’S MOTION FOR
14      Washington,                                          SANCTIONS
15                                 Defendant.

16
            THIS MATTER comes before the Court on Plaintiff’s Motion to Amend Complaint (Dkt.
17
     52) and Plaintiff’s Motion for Sanctions (Dkt. 53). The Court is familiar with the motions and the
18
     remainder of the record herein. For the reasons set forth below, Plaintiff’s Motion to Amend
19
     Complaint and should be renoted to conform with the Local Rules, and Plaintiff’s Motion for
20
     Sanctions should be dismissed without prejudice for failing to cite to the record.
21
            1. CAPTION AND NOTING DATE ERRORS IN PLAINTIFF’S MOTION TO
22             AMEND

23          Local Rule 7 provides, in part, the following:

24

     ORDER RENOTING PLAINTIFF’S MOTION TO AMEND COMPLAINT AND DENYING WITHOUT
     PREJUDICE PLAINTIFF’S MOTION FOR SANCTIONS - 1
 1               (b) Motions and Other Papers

 2                   (1) Obligations of Movant.

 3                      ….

 4                   All motions shall include in the caption (immediately below
                     the title of the motion) the date the motion is to be noted for
 5                   consideration upon the court's motion calendar. See LCR 7(d)
                     for scheduling motions and briefing deadlines. The noting
 6                   date is the date by which all briefing is complete and the
                     matter is ready for the court’s consideration, although the
 7                   court may not issue a ruling on that day. The form for this
                     notation shall be as follows:
 8
                     NOTE ON MOTION CALENDAR: [insert date noted for
 9                   consideration]

10                      ….

11               (d) Noting Dates for Motions and Briefing Schedules

12               Unless otherwise provided by rule or court order, motions shall be
                 noted for consideration as follows:
13
                     (1) Same Day Motions. Stipulated motions (see LCR 10(g)),
14                   motions to file over-length motions or briefs (see LCR 7(f)),
                     motions for reconsideration (see LCR 7(h)), joint submissions
15                   pursuant to the optional procedure established in LCR
                     37(a)(2), motions to appoint a mediator (LCR 39.1(c)(3)),
16                   motions for default (see LCR 55(a)), requests for the clerk to
                     enter default judgment (see LCR 55(b)(1)), ex parte motions,
17                   motions for the court to enter default judgment where the
                     opposing party has not appeared (see LCR 55(b)(2)), motions
18                   to recuse (see LCR3(f)), and motions for a temporary
                     restraining order (“TRO”) (see LCR 65) shall be noted for
19                   consideration for the day they are filed.

20                   (2) Second Friday Motions. Except for same day motions, all
                     other motions shall be noted for consideration on a Friday.
21                   Pursuant to a General Order of this court, the following
                     motions may be noted for consideration no earlier than the
22                   second Friday after filing and service of the motion:

23                      (A) motions for relief from a deadline; and

24

     ORDER RENOTING PLAINTIFF’S MOTION TO AMEND COMPLAINT AND DENYING WITHOUT
     PREJUDICE PLAINTIFF’S MOTION FOR SANCTIONS - 2
 1                          (B) motions for protective orders;

 2                       For any motion brought pursuant to this subsection, the
                         moving party shall ensure that the motion papers are received
 3                       by the opposing party on or before the filing date. Unless
                         otherwise provided by court rule, any papers opposing
 4                       motions of the type described in this subsection shall be filed
                         and received by the moving party no later than the Wednesday
 5                       before the noting date. Any reply papers shall be filed, and
                         shall be received by the opposing party, no later than the
 6                       noting date.

 7                       (3) Third and Fourth Friday Motions. Motions to dismiss,
                         motions for summary judgment, motions seeking a
 8                       preliminary injunction, motions for class certification, and
                         motions directed toward changing the forum (through remand,
 9                       transfer, or to compel arbitration) shall be noted for
                         consideration on a date no earlier than the fourth Friday after
10                       filing and service of the motion. With the exception of the
                         motions specifically listed in LCR 7(d)(1), 7(d)(2), and
11                       7(d)(3), all other motions shall be noted for consideration on a
                         date no earlier than the third Friday after filing and service of
12                       the motion.

13                       Any opposition papers shall be filed and served not later than
                         the Monday before the noting date. If service is by mail, the
14                       opposition papers shall be mailed not later than the Friday
                         preceding the noting date. Any reply papers shall be filed and
15                       served no later than the noting date.

16   Local Rules W.D. Wash. LCR 7(b)(1), (d)(1)–(4).

17          Plaintiff’s filings have repeatedly omitted a noting date in the caption and have been

18   noted incorrectly. See, e.g., Dkts. 43 (failing to provide any noting date in the caption and

19   incorrectly noting the motion date); 44 (incorrectly noting the motion date); 52 (incorrectly

20   noting the motion date as a Second Friday motion); and 53 (failing to provide any noting date in

21   the caption and incorrectly noting the motion date). The Court will not countenance a pattern of

22   failing to comply with basic court rules, particularly, where, as here, the parties are represented

23   by counsel.

24

     ORDER RENOTING PLAINTIFF’S MOTION TO AMEND COMPLAINT AND DENYING WITHOUT
     PREJUDICE PLAINTIFF’S MOTION FOR SANCTIONS - 3
 1          Therefore, in conformity with Local Rules W.D. Wash. LCR 7(d)(3), Plaintiff’s Motion

 2   to Amend Complaint (Dkt. 52) should be renoted as a Third Friday Motion for March 13, 2020.

 3          2. CITATION ERRORS IN PLAINTIFF’S MOTION FOR SANCTIONS

 4          The Local Rules provide as follows:

 5                  (6) Citation to the Record. In all cases where the court is to review the
                    proceedings of an administrative agency, transcripts, deposition
 6                  testimony, etc., the parties shall, insofar as possible, cite the page and
                    line of any part of the transcript or record to which their pleadings,
 7                  motions or other filings refer. Citations to documents already in the
                    record, including declarations, exhibits, and any documents
 8                  previously filed, must include a citation to the docket number and the
                    page number (e.g., Dkt. # __ at p. __) and citations to legal authority
 9                  must include page numbers.

10   Local Rules W.D. Wash. LCR 10(e)(6).

11          Plaintiff’s Motion for Sanctions (Dkt. 53) lacks necessary citations to the record. The

12   motion refers broadly to the deposition transcripts of “Mr. Taylor” and “Eisen, Ogren, and Post.”

13   Dkt. 53, at 1–2. Plaintiff’s only citation to these transcripts is as follows: “As the court can see

14   from the exhibit transcripts to Dkt. 49, the objections were not only uncalled for but at times

15   argumentative ….” Dkt. 53, at 2.

16          The Court has reviewed Dkt. 49, which has deposition transcript excerpts from Plaintiff

17   Tamble Taylor (Dkt. 49-4) and Mr. Chris Post (Dkt. 49-2)—but not Ms. Amy Orgen or Mr.

18   Jacob Eisen. However, the Court observes that there are deposition transcript excerpts of Ms.

19   Amy Orgen (Dkt. 48-8) and Mr. Jacob Eisen (Dkt. 48-2) in Dkt. 48. These filings do not appear

20   to be complete transcripts of all the depositions to which the Motion for Sanctions refers. See

21   Dkts. 48; and 49.

22          The Court cannot decide Plaintiff’s Motion for Sanctions without complete transcript

23   records of the various depositions at issue. The Court is not required to undertake a cumbersome

24   review of the record when Plaintiff’s Motion for Sanctions lacks citations to the record. See


     ORDER RENOTING PLAINTIFF’S MOTION TO AMEND COMPLAINT AND DENYING WITHOUT
     PREJUDICE PLAINTIFF’S MOTION FOR SANCTIONS - 4
 1   Local Rules W.D. Wash. LCR 10(e)(6); see also Simmons v. Navajo County, Ariz., 609 F.3d

 2   1011, 1017 (9th Cir. 2010) (internal citations omitted) (“a district court has no independent duty

 3   to scour the record”).

 4             Therefore, Plaintiff’s Motion for Sanctions (Dkt. 53) should be denied without prejudice.

 5   If Plaintiff wishes to continue pursuing sanctions, he may file a motion with citations to the

 6   record.

 7                                                   ORDER

 8             THEREFORE, it is HEREBY ORDERED that:

 9                Plaintiff’s Motion to Amend Complaint (Dkt. 52), filed on February 27, 2020, is

10                 RENOTED as a Third Friday Motion for March 13, 2020; and

11                Plaintiff’s Motion for Sanctions (Dkt. 53) is DENIED WITHOUT PREJUDICE

12                 because it lacks necessary citations to the record.

13             The Clerk is directed to send uncertified copies of this Order to all counsel of record and

14   to any party appearing pro se at said party’s last known address.

15             Dated this 4th day of March, 2020.

16

17
                                              A
                                              ROBERT J. BRYAN
18                                            United States District Judge

19

20

21

22

23

24

     ORDER RENOTING PLAINTIFF’S MOTION TO AMEND COMPLAINT AND DENYING WITHOUT
     PREJUDICE PLAINTIFF’S MOTION FOR SANCTIONS - 5
